Case 1:11-cv-00691-LAK-RWL Document 2121-10 Filed 10/30/18 Page 1 of 2




       EXHIBIT 10
             Case 1:11-cv-00691-LAK-RWL Document 2121-10 Filed 10/30/18 Page 2 of 2




From:                                 Ben-Jacob, Michael <Michael.Ben-Jacob@kayescholer.com >
Sent:                                 Wednesday, December 7, 2016 11:48 PM
To:                                   'alenczner@litigate.com'
Cc:                                   'John van Merkensteijn'; 'Steven Donziger'
Subject:                              Instructions for Canadian counsel/Ecuador matter


Categories:                           KF2



Alan,


This confirms that Steven is authorized to give instructions to you regarding the allocation and disbursement of funds to
counsel to pay legal fees.


Regards.


mbj


Michael Ben-Jacob
Kaye Scholer LLP
250 West 55th Street I New York, New York 10019-9710
T: (212) 836-8310 I F: (212) 836-6310
michael.ben-jacob@kayescholer.com I www.kayescholer.com


Any U.S. federal tax advice contained in this message (including any attachments) may not be able to be used for purposes of
avoiding tax-related penalties imposed under U.S. federal tax laws. This message may contain confidential and/or legally privileged
information from the law firm Kaye Scholer LLP. If delivered to anyone other than the intended recipient, please notify the sender
immediately by return email or by telephone (212) 836-8310 and delete the message, along with any attachments, from your
computer. Thank you.




                                                                                                                             JVM 002498
